Citation Nr: 0614391	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  04-39 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for diabetes 
mellitus, to include as due to exposure to Agent Orange.



REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council



ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.


FINDINGS OF FACT

1.  An unappealed April 2002 RO decision denied service 
connection for diabetes mellitus secondary to exposure to 
Agent Orange.  It was held that the veteran had not been on 
the ground in Vietnam and there was no evidence that Agent 
Orange had been used in Thailand.  The veteran was provided 
notice of the decision and did not timely appeal.

2.  The evidence added to the record since the April 2002 RO 
decision is cumulative and redundant and does not raise a 
reasonable possibility of substantiating the veteran's claim 
for service connection for diabetes mellitus secondary to 
exposure to Agent Orange.


CONCLUSION OF LAW

The April 2002 RO rating decision that denied the veteran's 
claim of entitlement to service connection for diabetes 
mellitus secondary to exposure to Agent Orange was final, and 
new and material evidence has not been received to reopen the 
claim of entitlement to service connection for diabetes 
mellitus secondary to exposure to Agent Orange.  38 U.S.C.A. 
§§ 5100-5103A, 5106, 5107, 5108, 7104(b), 7105 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) (West 2002 & Supp. 2005) became law.  
Regulations implementing the VCAA have since been published.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The 
VCAA and implementing regulations apply to the case at hand, 
and the requirements therein appear to have been met.  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.  Specifically, the RO has obtained records 
of treatment reported by the veteran addressing his claim.  
There is no indication from the record of additional medical 
treatment for which the RO has not obtained, or made 
sufficient efforts to obtain, corresponding records.

The Board also is satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in a letter issued in July 2003.  By this letter, 
the RO also notified the veteran of exactly which portion of 
that evidence was to be provided by him and which portion VA 
would attempt to obtain on his behalf.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed.Cir Apr. 5, 2006).  In this letter, the 
veteran also was advised to submit additional evidence to the 
RO, and the Board finds that this instruction is consistent 
with the requirement of 38 C.F.R. § 3.159(b)(1) that VA 
request that a claimant provide any evidence in his or her 
possession that pertains to a claim.  

Here, the noted July 2003 "duty to assist" letter was 
issued before the appealed rating decision.  Moreover, as 
indicated above, the RO has taken all necessary steps to both 
notify the veteran of the evidence needed to substantiate his 
claim and assist him in developing relevant evidence.  All VA 
notices must be read in the context of prior, relatively 
contemporaneous communications to the appellant.  See 
Mayfield, supra.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA 
requires the VA to provide the claimant with notice of 
missing information and evidence that will assist in 
substantiating all the elements of the claim.  
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

The July 2003 "duty to assist" letter notified the veteran 
as well that evidence he submitted had to be both new and 
material in order to reopen his service connection claim.  
Kent v. Nicholson, No. 04-181 (Vet. App. Mar. 31, 2006).  In 
addition, the prior RO rating decision made clear it denied 
the veteran's service connection claim for diabetes 
associated with herbicide exposure because the veteran never 
served within the Republic of Vietnam and denied a direct 
service connection claim because the evidence reviewed showed 
only a recent diagnosis of diabetes.  Therefore, the Board 
finds that the veteran received adequate notice of what new 
and material evidence was needed to reopen his service 
connection claim.  Id.

In the Mayfield case, the Court addressed the meaning of 
prejudicial error in the context of the VCAA duty-to-notify.  
Mayfield v. Nicholson, supra.  Here, the Board finds no 
possibility of prejudicial error to the veteran.  As 
explained below, new and material evidence has not been 
submitted to reopen the veteran's claim.  Therefore, neither 
the degree of disability nor the effective date of an award 
will be assigned in this case.  Any lack of notice as to 
these matters constitutes harmless error.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).


II.  New and Material Evidence

The RO, in an April 2002 determination, denied the veteran's 
claim for service connection for diabetes mellitus secondary 
to exposure to Agent Orange.  The RO found at that time that 
the evidence of record did not show the veteran's service in 
the Republic of Vietnam.  In addition, service connection on 
a direct basis was not warranted as the evidence showed a 
recent diagnosis of diabetes.  The veteran, after notice, did 
not appeal the RO's decision, and it became final.

The evidence of record at the time of the RO's April 2002 
decision that denied entitlement to service connection for 
diabetes secondary to exposure to Agent Orange includes the 
veteran's service medical records.  The service medical 
records, dated from May 1966 to May 1969, are negative for 
any complaints or treatments for diabetes.  

Also in the record at the time of the April 2002 decision was 
the veteran's original Application For Compensation and/or 
Pension (VA Form 21-526) received in October 2001.  In it, 
the veteran left blank any answers to questions 15a and 15b 
concerning service in Vietnam and time spent in Vietnam.

Post-service, VA outpatient treatment records dated from 
November 2000 to October 2001 were in the record.  VA medical 
records from December 2000, February 2001, April 2001, July 
2001, and September 2001 show glucose level readings 
exceeding the normal range of 65-110 milligrams per deciliter 
(mg/dL).

A January 2001 VA medical record notes the likelihood the 
veteran may have diabetes and a February 2001 VA medical 
record discusses a diagnosis of Type 2 diabetes.  It was 
noted the veteran showed an excellent improvement in lipids 
via diet alone.  

A March 2001 VA medical record suggests the veteran continue 
a diabetic diet and receive further instruction on diabetes.  
Coronary artery disease was ruled out based on exertional 
symptoms.  

A VA optometrist's note in March 2001 discloses her 
impression there were no signs of retinopathy in each eye, 
and also noted diabetes was diagnosed three weeks before.  

An April 2001 VA medical record discloses the veteran was 
given a glucose monitor and taught how to use the meter.  

A May 2001 VA medical record shows the veteran attended a VA 
diabetes education workshop.

An August 2001 VA medical record discloses the veteran 
requested an Agent Orange evaluation.  It was noted the 
veteran flew over Vietnam several times, and that he was 
stationed in Thailand with the 1st Signal Brigade, 325th 
Battalion.  The veteran related he was exposed to Agent 
Orange when the perimeter around his military base in 
Thailand was completely defoliated of elephant grass and 
foliage of any kind.  It was noted the veteran felt the 
ground area near the Thai base was heavily contaminated.  It 
also was noted the veteran was diagnosed with Type 2 diabetes 
in January 2001 and undertook many lifestyle and diet 
changes.  No family history of diabetes was noted.  

An October 2001 VA mental health consultation record reveals 
the veteran was stationed in the U.S. and in Thailand during 
his three years in service, but had not been in Vietnam or in 
combat.  

An October 2001 VA medical record noted the veteran's 
diabetes was well controlled.

A written statement from J.R.L., a comrade of the veteran, 
received in November 2001, disclosed that both served 
together in the same battalion in 1968 and for part of 1969.  
J.R.L. said that Agent Orange was sprayed all around the 
compound where they were stationed to kill elephant grass, 
and that insecticides also were sprayed to kill bugs and 
mosquitoes as the compound was surrounded by swamps and rice 
patties.  J.R.L. said he was a diabetic.  

A January 2002 response from the National Personnel Records 
Center indicates the veteran's service in the Republic of 
Vietnam was not a matter of record.

The April 2002 RO rating decision was final based upon the 
evidence then of record.  However, the claim will be reopened 
if new and material evidence is submitted.  38 U.S.C.A. 
§§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the Board 
determines that the evidence is new and material, the case is 
reopened and evaluated in light of all the evidence, both new 
and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  
In making this determination, the Board must look at all of 
the evidence submitted since the time that the claim was 
finally disallowed on any basis, not only since the time that 
the claim was last disallowed on the merits.  Evans v. Brown, 
9 Vet. App. 273 (1996).  In the present case, this means that 
the Board must look at all the evidence submitted since the 
April 2002 decision, which was the last final adjudication 
that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. 
§ 3.156(a)).  Since the veteran's request to reopen his 
current claim was filed in July 2003, the regulations in 
effect since August 29, 2001 apply.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in July 2003.  The evidence 
added to the record includes VA medical records, dated from 
April 2002 to November 2002, and written statements from a 
comrade, the veteran, and his service representative in 
support of his claim.

A March 2002 written statement from J.R.L., the veteran's 
comrade in service, reflects that both worked in the motor 
pool in 1969 when they served with the 1st Signal Brigade, 
325th Battalion.  J.R.L. does not state where the battalion 
was stationed in 1969.

A written statement from the veteran, received in April 2002, 
asserts that Agent Orange was sprayed all around the compound 
where he was stationed in 1968 and 1969 in order to kill all 
the foliage.  He said the compound was in the middle of a 
swamp and that insecticides also were sprayed to kill 
insects.  His written statement does not disclose in which 
country this compound was located.

An April 2002 VA medical record discloses the veteran's 
glucose readings were usually in the range of 120 to 130 
mg/dL.  It was noted that the veteran's diabetes clinically 
was in good control.  

An October 2002 VA medical record discloses the veteran's 
diabetes was well controlled.

In a written statement dated in February 2004, the veteran 
states he did not have diabetes before entering service and 
that there was no history of diabetes in his family.  He said 
he was a Vietnam veteran who had been awarded the Vietnam 
Campaign Ribbon and Vietnam Service Ribbon.  He said a 
comrade who served with him at the same time and place was 
receiving compensation for diabetes.  

In a May 2004 written statement, the veteran's service 
representative discloses the veteran was stationed for eight 
months at a jungle communications site in Bang Pla, Thailand, 
from September 1968 to May 1969.  The service representative 
asserted that the area was defoliated with Agent Orange.

Portions of the written statements from the veteran's comrade 
in March 2002, from the veteran in April 2002 and February 
2004, and from his service representative in May 2004 are 
definitely new evidence under the standard found at 38 C.F.R. 
§ 3.156(a).  However, their observations that are not 
repetitive of earlier evidence cannot be fairly construed as 
material evidence and do not raise a reasonable opportunity 
of substantiating the claim.

The Board notes that 38 U.S.C.A. § 1116 (West 2002) provides 
that a veteran who, during active military service, served in 
Vietnam during the period from January 1962 to May 1975, is 
presumed to have been exposed to herbicides.  See 66 Fed. 
Reg. 23168 (May 8, 2001) (codified at 38 C.F.R. §§ 3.307, 
3.309).  Service in the Republic of Vietnam includes service 
in the waters offshore and service in other locations, if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

Type II diabetes mellitus is one of the diseases that can be 
service-connected, if the veteran was exposed to an herbicide 
agent during active service, even though there is no record 
of such disease during service, and provided further that the 
requirements of 38 C.F.R. § 3.307(d) are satisfied.  38 
C.F.R. § 3.309(e).  

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
diabetes mellitus secondary to exposure to Agent Orange 
essentially fails to address the inadequacies of the 
veteran's claim at the time of the prior denial in April 
2002.  In this respect, the additional evidence submitted 
does not suggest that the veteran served in the Republic of 
Vietnam, and the VA medical records do not support the 
veteran's contentions that diabetes secondary to Agent Orange 
exposure was incurred in or related to his period of active 
service.  There is currently no objective evidence that Agent 
Orange was used in Thailand during the time in question.  
There is administrative evidence of the limited use of Agent 
Orange in Korea for certain periods, but no such evidence of 
the use in Thailand is known to the Board.

The written statements of the veteran do not show service in 
the Republic of Vietnam.  The written statement from a 
comrade does not disclose in which country he and the veteran 
served together.  In his own written statements, the veteran 
never asserts that he was physically present in Vietnam.  In 
addition, this evidence is not probative on the etiology of 
the disorder and any nexus between the veteran's diabetes and 
his service.  A lay person generally is not capable of 
opinion on matters requiring medical knowledge, such as the 
etiology of a medical disorder.  See Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed.Cir. 1998), cert. denied, 119 S.Ct. 404 (1998).

The new evidence does not suggest or establish a nexus 
between the veteran's currently diagnosed diabetes and 
service more than 30 years ago.  The VA medical records show 
the veteran was diagnosed with diabetes in the winter of 
2001.  There is no suggestion in the VA medical records added 
to the claims file that the veteran's diabetes was related to 
service.

The evidence added to the file in the context of the attempt 
to reopen the claim of entitlement to service connection for 
diabetes mellitus secondary to exposure to Agent Orange 
essentially fails to address the inadequacies of the 
veteran's claim at the time of the prior denial in April 
2002.  In this respect, the additional evidence submitted 
does not suggest that the veteran ever served in the Republic 
of Vietnam between January 1962 and May 1975, or that his 
currently diagnosed diabetes was due to service.  Again, 
there is no objective evidence confirming any Agent Orange 
exposure for this veteran.  

Consequently, the Board finds that the evidence received 
since the April 2002 RO decision regarding the claim for 
service connection for diabetes mellitus secondary to 
exposure to Agent Orange is cumulative and redundant of the 
evidence previously considered by the RO and does not raise a 
reasonable possibility of substantiating the claim for 
service connection to warrant reconsideration of the merits 
of the claim on appeal.  As the evidence received since the 
April 2002 RO decision to deny service connection for 
diabetes secondary to exposure to Agent Orange is not new and 
material, it follows that the claim for service connection 
for diabetes mellitus secondary to exposure to Agent Orange 
may not be reopened.


ORDER

New and material evidence not having been received, the 
veteran's application to reopen the claim of entitlement to 
service connection for diabetes mellitus secondary to 
exposure to Agent Orange is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


